Title: To George Washington from Melancton Smith, 27 October 1784
From: Smith, Melancton
To: Washington, George



Sir
New York Octr 27th 1784

I have the honor of inclosing you a Copy of an Invoice of plate &c, shipped from London by order of Daniel Parker Esqr. Mr Parker before he left Philadelphia authorized me to receive them, and forward them to you. They arrived here the

Latter part of Summer, since which no oppurtunity has offered to Ship them to you. A Friend of mine now Ships a number of Goods to go to Alexandria by way of Philadephia and by this way I have sent the Case, and wish it safe to hand. Inclosed is an Accot of the Freight & other charges paid on the Case—The amount of the cost and charges Mr Parker requested you will send to me. As I am to make remittances to Messrs Joy & Hopkins for them. If it would be convenient to send it in a good Bill of Exchange upon London, it would best suit me.
Mr Henry Wyckoff and myself have entered into business in this place under the firm of Smith & Wyckoff, & should you have any business to transact here in the mercantile line we should be happy to execute it with fidelity & dispatch. I am with the highest respect Your Obed. Sert

Malancton Smith

